*1080OPINION.
Smith:
It is the contention of the petitioner that she received income of $1,115 when she deposited coupons of that face value in her bank on December 23, 1922; that the amount was made available to her at that time and constituted taxable income for 1922. The Commissioner, on the other hand, contends that the debtor corporations did not pay the interest until on or after January 1, 1923, and that if the petitioner was given credit for the coupons by her bank the bank simply advanced the amount of them as a loan.
There is no evidence before this Board that the petitioner sold her coupons to the bank. So far as appears from the record, title to the coupons was in the petitioner until they were redeemed by the debtor corporation. We must therefore hold from the evidence that the income from the coupons was received by the petitioner in 1923.

Judgment for the Commissioner.